Citation Nr: 1211129	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which granted service connection for bilateral hearing loss.  That issue was most recently before the Board in January 2010, at which time the claim for an increased disability rating for bilateral hearing loss was denied.  However, in that decision, the Board also took jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for additional development.  The issue of entitlement to a TDIU has been returned to the Board for further appellate review.

The Board notes that in June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The Veteran and his representative have submitted additional evidence directly to the Board since the time of certification.  This evidence was submitted with waivers of RO adjudication and, therefore, can be considered by the Board in the first instance.

The Board additionally notes that in December 2011 and January 2012, the Veteran was issued Supplemental Statements of the Case considering the claim for an increased disability rating for the service-connected hearing loss.  As noted above, the Board issued a final decision as to that issue in January 2010, therefore, the issue is no longer on appeal.

Nevertheless, the Board does find that the issue of an increased disability rating for bilateral hearing loss has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the February 2011 Board decision.  While the Board does not have jurisdiction over it, the Board does refer the issue to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been assigned a 10 percent disability rating for bilateral hearing loss.  The combined disability rating is 10 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2011). 

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011). 

The Veteran alleges that he had to leave the teaching profession due to his service-connected bilateral hearing loss and that he is currently unemployable because it was extremely difficult for him to hear.  Therefore, in January 2010, the Board remanded the claim for an examination in order to ascertain the impact of his service-connected disability on his unemployability.  The examiner was requested to opine as to the impact of the Veteran's hearing loss on his ability to engage in substantially gainful employment and was specifically requested to make an assessment of the Veteran's employment history, educational background, and daily functioning in relation to his hearing loss as well as disregard the Veteran's age and any of his nonservice-connected disabilities.  

In a November 2010 addendum to the March 2010 VA examination, the examiner stated that reasonable accommodations provided by employers along with hearing aids and assistive listening devices would enable individuals with hearing loss to obtain and maintain gainful employment.  She also noted that there were many examples of individuals with hearing loss who were successful and had prestigious employment positions, including past Presidents, actors, and Miss America.  She concluded that hearing loss alone did not preclude substantial gainful employment regardless of age, employment history, and/or educational background.  The examiner provided a very general opinion regarding the impact of hearing loss on employability and did not take into consideration the Veteran's particular circumstances in rendering her opinion.  The lack of an opinion as to whether the Veteran specifically was unemployable solely due to his service-connected hearing loss renders the November 2010 VA examination inadequate because it failed to provide the opinion requested in the previous Board remand.  

The Veteran was afforded an additional VA examination in April 2011.  The examiner indicated that the Veteran's hearing loss did not preclude substantial gainful employment as the Americans with Disabilities Act prohibited discrimination based on disability and an employer would have to provide accommodations; the Veteran's speech recognition is good in the right ear and fair in the left; and he has had hearing aids for his hearing loss since 2008.

The Veteran submitted a private treatment note dated February 2012 in which the provider indicates that it would be difficult for the Veteran in any workplace environment, even with his hearing aids, because of his poor speech discrimination ability.  

Initially, the Board notes that treatment records from the February 2012 provider, Ms. G.B., audiologist, have not been requested and associated with the claims file.  Such should be performed on remand.

The Board also finds that the Veteran's claim should be remanded for consideration for extraschedular consideration at this juncture as the record suggests an exceptional or unusual disability picture in terms of interference with employment, per the Veteran's statements.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

The Board additionally notes that the Veteran has not been provided with notice compliant with the VCAA in regards to his claim for TDIU.  Such must be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 4.16 (a) and (b) (2011).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU, to include as being granted via an extraschedular disability rating. 

2.  The RO/AMC shall contact the Veteran and ask that he identify all sources of medical treatment received since the issuance of the most recent Supplemental Statement of the Case for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of records from all sources identified, including records from G.B., audiologist, shall then be requested.  All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC must inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  Following completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If additional development, to include additional examination of the Veteran, is deemed to be required, it must be undertaken.  See 38 C.F.R. § 4.2 (2011). 

4.  Thereafter, the Veteran's claim shall be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for a determination as to whether a TDIU may be granted based on extraschedular considerations.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



